Citation Nr: 1601832	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy of both upper and lower extremities.

3.  Entitlement to service connection for a skin rash other than already service-connected tinea incognito, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He was awarded a Vietnam Service Medal with one Bronze Service Star.

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.  In June 2011, the RO denied Veteran's claim for service connection for dizziness.  In September 2011, the RO denied service connection for a back disorder and a skin rash.  In October 2011, the Veteran filed a notice of disagreement (NOD) with both decisions.  Two statements of the case (SOC) were issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to all three issues in February 2014.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

Following the hearing, in June 2015, the Veteran submitted additional evidence, namely private treatment records, without a waiver of original jurisdiction consideration (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).
As regards to the claim herein decided, such a waiver was not required because those records are e not pertinent to those issues.  However, the evidence does relate to the Veteran's claim for service connection for a skin rash, and as that claim is being remanded for further development as discussed below, the AOJ will have an opportunity to consider this evidence on remand.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran..  A review of the documents in VBMS reveals the April 2015 hearing transcript, as well as the translation of a number of documents in the claims file from Spanish to English.  A review of the documents in Virtual VA reveals VA treatments records.  The remaining documents in these systems are either duplicative of the evidence contained in the paper file, or are irrelevant to the claims on appeal.

The Board's decision on the claims for service connection for a back disorder and for dizziness, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy of both upper and lower extremities, is set forth below.  The claim for service connection for a skin rash, other than already service-connected tinea incognito, to include as due to herbicide exposure, is addressed in the remand following the order; these matters are remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issues of whether new and material has been received to reopen a previously denied claim of service connection for hypertension, and entitlement to service connection for a vision condition were raised in the Veteran's  October 2011 NOD, but have note been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing dizziness, there is no competent, credible, and probative evidence indicating that the Veteran currently has, or at any point pertinent to this appeal has had, a chronic disability manifested by dizziness.

3.  Although the Veteran has asserted that his back disorder is related to his work as a combat engineer in service, no back disorder was shown in service or for many years thereafter; there is no credible evidence of back injury or of symptoms associated with the back during service, or of a continuity of such symptoms since service; and there is no competent evidence whatsoever suggesting a medical nexus between his current back disorder and his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dizziness, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities, are not met.  38 U.S.C.A. § 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service (or service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in February 2010 and June 2010 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection on a direct basis, as well as notice for service connection on a secondary basis.  These letters provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2011 and September 2011 RO rating decision reflects the initial adjudication of the claims for service connection after issuance of the February 2010 and June 2010  letters.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the April 2015 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to either claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination nor has a medical opinion otherwise been obtained in connection with the claims for service connection for a back disorder or dizziness.  However, as explained in greater detail below, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards to the April 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance  with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the April 2015 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, to include the claims for service connection for dizziness and a back disorder.  Also, information was solicited regarding the nature, onset, and continuity of the Veteran's symptoms associated with the Veteran's dizziness and back disorder, as well as treatment for dizziness and a back disorder.   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, on these facts, such omission was  harmless.  Here, nothing gave rise the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respects to the claims decided herein was warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Dizziness

The Veteran contends that he currently suffers from dizziness which had it onset during his active military service.  See April 2015 Hearing Transcript, Pg. 7.  The Veteran has also attributed his dizziness to his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities.  Id.

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Here, despite the Veteran's hearing testimony that he received treatment during service for dizziness, his service treatment records are silent for any complaints, findings, or diagnoses referable to dizziness.  Moreover, the Veteran's post-service treatment records are completely silent for any complaints, findings, or diagnoses referable to dizziness.  In fact, insofar as the Veteran's relates his dizziness to his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities, the Board notes that, on the June 2011 VA examination conducted in connection with the Veteran's claim for an increased rating for his diabetes mellitus, the examiner noted that the Veteran did not have a history of dizziness, syncope, or fatigue.

The Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of any injury, or his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Again, here, while the Veteran is competent to state that he experienced symptoms of dizziness, the June 2011 VA diabetes mellitus examiner  noted that the Veteran did not have a history of dizziness, fatigue, or syncope.  Furthermore, the Veteran's post-service treatment records, both VA and non-VA, do not reflect any complaints associated with dizziness.  Thus, given these inconsistencies, the Board finds that any of the Veteran's current assertions statements indicating that he suffers from dizziness-and advanced in furtherance of this claim for monetary benefits-are  not credible.

Thus, the Veteran has not demonstrated-by competent, credible, and probative evidence-that  fundamentally,  he has, or at any time pertinent to this claim has had, a current chronic disability associated with dizziness.  As noted, no diagnosis or complaint of dizziness is documented in the medical evidence of record.  Notably, neither the Veteran nor his representative have provided or identified any medical opinion or other evidence that, in fact, supports a finding that he actually has the disability for which service connection is sought.  

Moreover, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with this claim .  Generally VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, supra.  Here, however, there is no competent, credible and probative evidence of current disability-to include credible evidence of persistent or recurrent symptoms of disability-or any event, injury, or disease in service.  As such, the Board finds that this claim does not meet the fundamental requirements necessary to obtain an opinion addressing the nature and etiology of the Veteran's alleged dizziness.

Furthermore, the Board emphasizes that, in this appeal, the Veteran lay assertions, alone, cannot establish the required elements of the claim.  As, such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.

Notably, medical matters of the diagnosis and etiology of a dizziness disability are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of the claimed dizziness disability are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters of current disability-and, if shown, medical etiology-upon which this claim turns.  Id.  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, credible and probative evidence does not establish that, fundamentally, the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For all of the foregoing reasons, the Board finds that the claim for service connection for dizziness, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Back Disorder

The Veteran contends that his back disorder is directly related to his military service.  Specifically, the Veteran contends that, as a result of his duties as a combat engineer during service, he was required to do heavy work which, in turn, caused damaged to his back.  See April 2015 Hearing Transcript, Pg. 3-4.  The Veteran stated that his work involved building bridges and other types of construction.  Id. at 5.  The Board notes that the Veteran's DD Form 214 confirms that the Veteran's military occupational specialty was combat engineer.

The Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of any injury, or his own symptoms.  See, e.g., Jandreau v. Nicholson, supra.  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, supra.  Here, the Veteran's service treatment records are completely silent for any complaints, findings or diagnoses pertaining to the Veteran's back.  Furthermore, although the Veteran reported a number of problems during his March 1970 discharge examination, including severe tooth or gum trouble; ear, nose, or throat trouble; and nervous trouble of any sort, he specifically denied experiencing any back trouble of any kind.  Also, the Veteran's March 1970 discharge examination did not report any problems associated with the his back or spine.

The evidence also fails to show continued complaints since the Veteran's discharge from active duty service.  In fact, the first documented evidence of any back disorder was in July 2009, more than 39 years after the Veteran was discharged from active duty service, when the Veteran complained of low back pain.  The Veteran was diagnosed with low back pain and muscle spasms.  In an October 2009 VA treatment record, a review of the Veteran's musculoskeletal system was negative for any signs of joint pain or swelling, arthritis, or myalgia.  In a June 2011 VA diabetes mellitus examination, the examiner noted lumbar tenderness but found no objective signs of joint abnormalities or any evidence of inflammatory arthritis.  In a February 2011 private treatment record, the Veteran was seen for chronic low back pain and a herniated nucleus pulposus.  The Veteran's chronic lower back pain was assessed as "greatly improved."  A March 2011 private treatment record notes that the Veteran received treatment for a "lumbar sacral spasm condition."  The Board points out that the passage of many years between the Veteran's active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no medical evidence or opinion even suggesting the exist of a  relationship between the Veteran's duties as a combat engineer and any  current back disorder.  In this regard, the Board notes that the Veteran has not undergone a VA examination in connection with this claim.  However, on these facts, one is not required.  As noted, generally VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, supra.  Here, however, there is no competent, credible-and,  hence probative-evidence suggesting that the Veteran's back disorder is related to his active duty service.  As such, the Board finds that this claim does not meet the fundamental requirements to warrant obtaining an opinion addressing the etiology of the Veteran's back disorder.

Simply stated, arranging for the Veteran to undergo examination or to otherwise obtain a medical etiology opinion in connection with this claim under the circumstances would be useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion addressing the etiology of the Veteran's back disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App.  at 83.

Finally, to the extent that the Veteran asserts that there exists a medical relationship between his back disorder diagnosed many years after service and his duties as a combat engineer during active duty service, the Board notes that those statements provide no persuasive support for the claim for service connection.  The Board acknowledges that laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, as a lay person without appropriate training and expertise, the Veteran simply is not competent to opine on more complex medical questions, such as the etiology of his current back disorder.  See Jandreau, supra.  Likewise, mere conclusory or generalized statements that a service event or illness cause a current disability is insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran's current back disorder is related to his military service is beyond the realm of a layman's competent, lay assertions in this regard have no probative value.

For all of the foregoing reasons, the Board finds that the claim for service connection for back disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-56.

ORDER

Service connection for dizziness is denied.

Service connection for a back disorder is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

The Veteran claims that he suffers from a skin rash due to his exposure to herbicides as a result of his service in the Republic of Vietnam.  During the April 2015 hearing the Veteran testified that he received treatment in service for a skin rash.  Review of the Veteran's service treatment confirms that, in August 1969, the Veteran was treated for ringworm on his legs and face.

As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The Board also notes that, in a January 2010 rating decision, the RO granted the Veteran's claim for service connection for tinea incognito as secondary to his service-connected diabetes mellitus.  Nevertheless, during his April 2014 hearing, the Veteran argued that he currently suffers from a different skin disability as a result of his exposure to herbicides that is separate and distinct from his already service-connected tinea incognito.

As noted, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of as disability that may be associated with an event, injury or disease that occurred in service, the but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

A June 2011 VA examination confirmed the Veteran's diagnosis of tinea incognito associated with his diabetes.  However, the record also reflects a diagnosis of atopic dermatitis of an unknown origin.  See April 2015 Private Treatment Record.

While the record does not indicate that the Veteran has been diagnosed with a skin disability for which the Secretary has recognized as etiologically related to herbicide exposure, see 38 C.F.R. § 3.309(e) (2015), given his presumed in-service herbicide exposure, the evidence of in-service treatment for skin problems, the medical evidence suggesting a current disability other than tinea incognito, and the absence of competent evidence addressing the medical relationship, if any, between the Veteran's current skin rash and his military service (to include presumed herbicide exposure and/or skin problems noted therein), the Board finds that a VA examination is warranted.  

Hence, the AOJ should arrange for the Veteran to undergo a VA dermatology examination by an appropriate physician, to obtain the medical information and opinion needed to resolve this claim.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause may result in the denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to obtaining further medical information in connection with this claim, to ensure that all due process requirements are met, and the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that VA treatment records dated through February 2012 have been associated with the Veteran's claims file from the West San Juan VA Medical Center (VAMC).  As more recent records from this facility may exist, on remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment of the Veteran's claim skin rash. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records pertaining to his skin rash other than tinea incognito.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's skin rash, dated since February 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records of his skin rash.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician at a VA medical facility, to determine the nature and etiology of any current skin disability(ies).

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician is asked to:

a) Identify all diagnosis(es) of skin disability, other than tinea incognito, currently present, or  present at any time since short before, or during the pendency of, the April 2010 claim for service connection (even if currently asymptomatic or resolved).

b) Then, for each such diagnosed disability,  based on consideration of all pertinent medical and other objective evidence, and all lay assertions and to the nature and extent of the Veteran's symptoms, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability had its onset during or is otherwise medically related to his military service-to include presumed  exposure to herbicides and/or the skin problems noted during service.  

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a skin rash other than tinea incognito (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


